Donald L. Corbin, Chief Judge, dissenting. The majority opinion is the result logically desired but given the present status of statutory language and cases, this court cannot accomplish that goal. Other than citing the applicable statute (Ark. Code Ann. § 5-4-307(c) (1987)), the majority does not address the statute’s plain meaning. Unfortunately, the defendant is correct in his assertion that the trial court improperly revoked the suspended five year portion of his sentence. The trial court sentenced him to 15 years in the Arkansas Department of Correction with five years suspended on certain conditions. The sentence was pronounced in open court and a written Judgment and Commitment, Partial Suspension of Sentence was filed. The defendant was remanded to the custody of the sheriff on April 23, 1987 to be delivered to the Department of Correction. While awaiting delivery to the Department of Correction, the sheriff released the defendant on May 17,1987, for five days to take care of personal business. In support of his argument, appellant relies on Arkansas Code Annotated Section 5-4-307(c) (1987) which provides: If the court sentences the defendant to a term of imprisonment and suspends imposition of sentence as to an additional term of imprisonment, the period of suspension commences to run on the day the defendant is lawfully set at liberty from the imprisonment. Arkansas cases have interpreted the above code section to mean that a suspended sentence commences to run at the time the defendant is released from the Arkansas Department of Correction. See, Matthews v. State, 265 Ark. 298, 578 S.W.2d 30 (1979); Vann v. State, 16 Ark. App. 199, 698 S.W.2d 814 (1985). Appellant contends that because a suspended sentence does not commence until one is released from a term of imprisonment, it cannot be revoked until he is actually serving his suspended sentence and commits some act during that period of time for which the suspended portion of sentence could be revoked. I agree. The purpose of attaching the conditions to a period of suspension is to assist a defendant in leading a law-abiding life. Ark. Code Ann. § 5-4-303(a) (1987). Arkansas Code Annotated Section 5-4-303(b) (1987) establishes that the period within which a defendant may not commit an offense punishable by imprisonment is “during the period of suspension or probation.” Thus, a defendant has a definable period (a beginning and an ending) to apprise him of the time within which he must lead a law-abiding life and comply with the written conditions of suspension. Therefore, because the appellant had not been set at liberty to begin serving the suspended portion of his sentence, the court erred in revoking his suspended sentence. Furthermore, the defendant in the instant case had been “remanded to the sheriff for delivery to the Department of Correction,” the executive branch of government. The courts have no inherent authority to modify a sentence after execution of that sentence has begun because, at that time, the power to exercise discretion has passed to the executive branch of government. Nelson v. State, 284 Ark. 156, 680 S.W.2d 91 (1984). In Redding v. State, 293 Ark. 411, 738 S.W.2d 410 (1987) our supreme court stated: A sentence is placed into execution when the court issues a commitment order unless the trial court grants appellate bond or specifically delays execution of sentence upon other valid grounds. Once a valid sentence has been put into execution, the trial court is without jurisdiction to modify, amend or revise it. Shipman v. State, 261 Ark. 559, 550 S.W.2d 424 (1977). After the sentence is put into execution the power to change the sentence passes from the trial court to the executive branch of government. Nelson v. State, 284 Ark. 156, 680 S.W.2d 91 (1984). Id. at 413, 738 S.W.2d at 411. Under Redding, the trial court in the instant case lost jurisdiction over appellant when it issued the commitment order. The trial court would not regain jurisdiction over appellant until he was released from prison. Ark. Code Ann. § 5-4-307(c) (1987). The majority relies upon a New Mexico case and other cases around the country for its authority. None of the foreign cases cited by the majority have a statute containing the exact wording we have in Arkansas Code Annotated Section 5-4-307(c). In essence, the majority is engaged in legislating the desired result, completely ignoring the plain meaning of an Arkansas statute and by implication overrules a host of Arkansas case law.